Citation Nr: 0609527	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  97-20 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left ear disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1947 to April 
1952.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In July 1998, the Board remanded the 
case to the RO for additional development.  In April 2003, 
the Board determined that new and material evidence had been 
received to reopen the veteran's service-connection claim for 
a left ear disorder, reopened the claim and sent it to the 
Board's Evidence Development Unit (EDU), to undertake 
additional development.  See 38 C.F.R. § 19.9(a)(2) (2002).  
In a June 2003 letter, the veteran was notified of such 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  However, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  And, in September 2003, the Board remanded the case 
for initial consideration of the evidence obtained by the EDU 
and further development.  VAOPGCPREC 1-03.  The case is now 
before the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection is 
granted on appeal.  On remand, the VA must do so. 

In the decision reopening the veteran's claim, the Board 
noted that private treatment records revealed that, in May 
1985, the veteran was treated for infection of the ears, 
diagnosed with otitis externa, and was noted to be positive 
for tinnitus since Korea in 1951; that, in January 1996, the 
veteran complained of left ear pain and headaches and an 
audiological examination revealed mild sensorineural hearing 
loss, bilaterally; and that a July 1998 record includes a 
diagnosis of chronic left ear trouble.  The Board also 
observed that VA medical records show that, in February 1993, 
the veteran complained of chronic left ear discharge with 
pain and tinnitus since his service and was seen for chronic 
otitis of the left ear; that July 1993 audiological 
examination findings met the definition of impaired hearing 
delineated in 38 C.F.R. § 3.385; and that, in September, 
October and December 1993, the veteran was seen for a 
diagnosis of chronic otitis media of the left ear and 
conductive hearing loss.  At a May 2002 VA audiological 
examination, the examiner determined that the veteran had 
severe mixed hearing loss in the right ear, and moderate 
sensorineural hearing loss in the left ear.  The examiner's 
review of the veteran's claims file suggested treatment for 
recurrent bilateral external otitis since the late 1940s for 
the right ear, and since the early 1990s for the left ear.  
The examiner opined that the veteran's complaints of onset of 
tinnitus was plausible, if he served in the combat noise 
conditions in Korea that he had described and that his 
current hearing loss was consistent with a history of noise 
exposure and aging.  Similarly, a June 2002 VA ear disease 
examination included a diagnosis of bilateral asymmetric 
hearing loss, right worse than the left, which appeared 
consistent with a previous history of noise exposure and 
traumatic noise.

In compliance with the September 2003 remand, in a December 
2004 letter, VA asked the veteran to complete, sign and 
return an enclosed NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, noting that there was a 
strong possibility that his service medical records were 
destroyed by the 1973 fire and the National Personnel Records 
Center (NPRC) and afforded the veteran a VA examination.  The 
Board notes that the veteran did not respond to the December 
2004 letter.  In response to inquiries for service personnel 
and medical records, the NPRC sent a duplicate copy of the 
veteran's DD Form 214, noting "mailed fire related all 
sent" and that it had no "SMRS [service medical records] or 
SGOS [Surgeon General Office records]."  It appears that 
most of the veteran's service medical records are in the file 
and, if any are missing, they would be between May 1950 and 
April 1952.  In July 1995 and December 2002 VA Forms 21-4138, 
the veteran asserts that he served in combat in Korea on the 
front line for 96 days, having served with the 15th AAA AW BN 
SP, 32d Regiment of the Army's 7th Infantry.  This appears to 
be confirmed by the veteran's DD Form 214, which shows that 
he was awarded the Korean Service Ribbon and Bronze Stars for 
participation in two of the ten campaigns designated for the 
Korean War, the UN Offensive (September 16 to November 2, 
1950) and the CCF Intervention (November 3, 1950 to January 
24, 1951).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  On remand, VA should ask to the 
service department to verify whether the above mentioned 
battalion and Army commendations are evidence of that the 
veteran participated in combat during the Korean War in 1950 
and 1951.

The October 2005 VA examiners failed to give the etiological 
opinions requested in the September 2003 remand.  On remand, 
the claims file should be reviewed by the October 4, 2005 
examiner, if available, to provide the requested etiological 
opinions.  Therefore, this case must be remanded for 
compliance with the Board's September 2003 remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order).  

Finally, although a supplemental statement of the case (SSOC) 
was issued in January 2006, the appeal was sent to the Board 
without it being sent to the veteran's representative for 
preparation of a VA Form 646.  On remand, another SSOC should 
be issued, after which the veteran's representative should be 
given an opportunity to submit further argument in support of 
the veteran's claim.  38 C.F.R. § 20.600 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  Following completion of 1 above, VA 
should send a request to the Department 
of the Army for an opinion as to whether 
it is likely that the veteran 
participated in combat.  In particular, 
VA should send copies of the veteran's 
July 1995 and December 2002 VA Forms 21-
4138, stating that he served with the 
15th AAA AW BN SP, 32d Regiment of the 
Army's 7th Infantry, and his DD Form 214, 
which reflects that he was awarded the 
Korean Service Ribbon and Bronze Stars 
for participation in the UN Offensive 
(September 16 to November 2, 1950) and 
the CCF Intervention (November 3, 1950 to 
January 24, 1951) during the Korean War.  
If the requested opinion cannot be made, 
please have the service department so 
indicate.

3.  After completion of 1 and 2 above, 
the claims file should be sent to an 
appropriate specialist, if available, the 
VA examiner who examined the veteran on 
October 4, 2005, to review the record.  
The examiner should review all of the 
veteran's medical records and history, 
including but not limited to his DD Form 
214, the service department's response 
relating to the veteran's participation 
in combat, the multiple service notations 
describing treatment for recurrent ear 
infections, and the 2002 and 2005 VA and 
ear disease and audiological examination 
reports.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran has a left 
ear disorder related to his in-service 
treatment for ear infections.  
Additionally, the examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the claimed left ear 
disorder was incurred during the 
veteran's active service (including but 
not limited to as a result of acoustic 
trauma), became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  Lastly, 
the VA examiner should render an opinion 
as to whether it is at least as likely as 
not that the claimed left ear disorder is 
related to any post-service event (such 
as working as a machine operator for 
Georgia Craft Co. without ear protection) 
or disease, including due to aging.  If 
the etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The VA examiner should 
attempt to reconcile any contradictory 
evidence regarding the etiology of the 
veteran's left ear disorder.  The 
complete rationale for all opinions 
expressed should be set forth in written 
report.  If any requested opinion cannot 
be given, the examiner should state the 
reason why.
 
4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  In particular, VA should 
solicit, and document its efforts to 
obtain a VA Form 646, or equivalent, from 
the appellant's representative prior to 
recertifying the appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of the 
law and further develop the claim.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in his case, pending 
completion of the above.   The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


